Appellant was convicted of violating the local option law. The record shows appellant was granted thirty days, which time was extended, in which to file bills of exception and statement of facts. All these matters were filed far beyond the twenty days authorized by the statute, and under the decisions of this court construing the statute with reference to time of filing statement of facts and bills of exception in County Court cases, this comes too late. Therefore, these matters will not be revised. These eliminated there is nothing requiring revision or investigation, and in the attitude of the record the judgment will be affirmed.
Affirmed.